
	
		II
		111th CONGRESS
		1st Session
		S. 2658
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on strontium
		  magnesium phosphate-tin doped inorganic products.
	
	
		1.Strontium magnesium
			 phosphate-tin doped inorganic products
			(a)In
			 generalHeading 9902.22.68 of the Harmonized Tariff Schedule of
			 the United States (relating to strontium magnesium phosphate-tin doped
			 inorganic products) is amended by striking the date in the effective period
			 column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
